Case 2:15-cv-04427-JMA-ARL Document 106 Filed 02/11/21 Page 1 of 2 PageID #: 2361
                                                                                          FILED
                                                                                          CLERK
                                                                                2/11/2021 11:27 am
                                                                                  U.S. DISTRICT COURT
  UNITED STATES DISTRICT COURT
                                                                             EASTERN DISTRICT OF NEW YORK
  EASTERN DISTRICT OF NEW YORK                                                    LONG ISLAND OFFICE
  ---------------------------------------------------------------X   For Online Publication Only
  NOEL CIAPPETTA,

                                     Plaintiff,

                -against-                                            ORDER
                                                                     15-CV-4427 (JMA) (ARL)
  BARRY SNYDER, PGD IV LLC, and PGT
  TRUCKING, INC.,

                                      Defendants.
  ---------------------------------------------------------------X

  AZRACK, United States District Judge:

          Plaintiff Noel Ciappetta (“Plaintiff”) commenced this action against defendants Barry

  Snyder, PGD IV LLC, and PGT Trucking, Inc. (“Defendants”) for injuries he sustained from a

  motor vehicle accident on November 19, 2014. (See ECF No. 1.) Defendants filed a motion for

  summary judgment, which I referred to Magistrate Judge Lindsay for a report and recommendation

  on September 30, 2020. Judge Lindsay issued a report and recommendation dated January 22,

  2021, recommending that Defendants’ motion be granted (the “R&R”). (ECF No. 104.)

            In reviewing a magistrate judge’s report and recommendation, the Court must “make a de

  novo determination of those portions of the report or . . . recommendations to which

  objection[s][are] made.” 28 U.S.C. § 636(b)(1)(C); --
                                                     see ---
                                                         also ----------
                                                              Brown v. Ebert, No. 05–CV–5579,

  2006 WL 3851152, at *2 (S.D.N.Y. Dec. 29, 2006). The Court “may accept, reject, or modify, in

  whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C.

  § 636(b)(1)(C). Those portions of a report and recommendation to which there is no specific

  reasoned objection are reviewed for clear error. See Pall Corp. v. Entegris, Inc., 249 F.R.D. 48,

  51 (E.D.N.Y. 2008).

          To date, no objections have been filed to the R&R and the deadline for filing any
Case 2:15-cv-04427-JMA-ARL Document 106 Filed 02/11/21 Page 2 of 2 PageID #: 2362




  such objections has passed. I have reviewed Judge Lindsay’s R&R for clear error and, finding

  none, I hereby adopt Judge Lindsay’s comprehensive and well-reasoned R&R as the opinion of

  the Court. Accordingly, the Court GRANTS Defendants’ motion for summary judgment. The

  Clerk of Court is respectfully directed to close this case and mail a copy of this Order to the pro se

  Plaintiff.


  SO ORDERED.

  Dated: February 11, 2021
         Central Islip, New York

                                                                /s/ (JMA)
                                                        JOAN M. AZRACK
                                                        UNITED STATES DISTRICT JUDGE




                                                    2
